         Case 1:21-cv-00271-DCN Document 1-1 Filed 06/24/21 Page 1 of 1




                  NOTICE OF CONSENT TO BE A PARTY PLAINTIFF

                       Fair Labor Standards Act of 1938, 29 U.S.C. 216(b)

       I consent to be a party plaintiff in the case in which this consent is filed. By joining this
lawsuit, I designate the named plaintiff(s) in the case in which this consent is filed and his/her
attorneys (and other persons those individuals designate as necessary) as my representatives to
make all decisions on my behalf, to the extent permitted by law, concerning the method and
manner of conducting the case including settlement, the entering of an agreement with Plaintiff’s
counsel regarding payment of attorneys’ fees and court costs, and all other matters pertaining to
this lawsuit. I further acknowledge that I intend for this consent to be filed in order to recover
any unpaid wages owed to me by my current/former employer whether this consent is filed in
this action or in any private cause of action that may be filed on my behalf for such recovery at a
later time. For purposes of pursuing my unpaid wage claims I choose to be represented by
Forester Haynie PLLC and other attorneys with whom they may associate. I hereby authorize
communications via phone, email, mail, or text from Forester Haynie PLLC so that I may be
contacted or updated regarding the case as appropriate.

     Mar 25, 2021
Date:__________________________              Signature__________________________________
                                                      Venencio telleria (Mar 25, 2021 15:47 MDT)




                                                             Venencio telleria
                                             Printed Name: _____________________________




                                                                           Plaintiff Exhibit

                                                                                   1


Consent Form
